Energy and climate change (introduction)
The next item is the Council and Commission statements on climate change and energy.
Madam President, Commissioner, Group Chairmen, chairmen, rapporteurs, ladies and gentlemen.
I am back with you a few weeks - a very few weeks - after our last debate, and in particular following an important moment, when a confidence pact was made between Parliament and the Council, under the watchful eye of the Commission, in order to seek, unanimously, as President Sarkozy was saying this morning, a series of mechanisms that will commit the economies of the 27 countries to a sustainable economy, to reduce CO2 emissions, to prepare for Copenhagen, and to improve and prepare the competitiveness of our economies for the coming century.
I am back with you following a European Council that reached a unanimous decision, and I feel that we have not betrayed this confidence pact sealed between us, thanks to the many and various trialogues, which were more or less unprecedented; I am thinking of last weekend's trialogue on a number of directives. I also feel that, compared with the situation when we met a month ago, the discrepancies are very easy to identify.
There is no discrepancy if Copenhagen is a success. There is added value if Copenhagen is not a success, in other words if only Europe is committed. The efforts demanded of industry include making the most environmentally effective technologies more competitive.
The second area of added value concerns solidarity and the third concerns energy. Energy and allocations to energy are one of the main principles of this package, along with renewable energy, cars, and so on.
On this subject, I think that in our hearts we can all accept having a transition period for the economies that have the most coal, given that we know how complicated transitions are from a social point of view. Having experienced them in a number of our countries - in Belgium, in the Nord-Pas-de Calais area in France - we know that they are complex. Nothing of the basics has changed. There is a transition period, and this transition period is funded by an increase in solidarity.
Really, the only true discussion last week in the Council did not at all concern what I am reading and hearing here, but essentially the fact that 2% of solidarity has been allocated strictly and directly to the countries that have most recently joined the Union, in other words those who are being asked to make the greatest energy transition. It was this part of the solidarity that stood out the most.
Regarding the rest, you are aware of the texts that have been submitted for some time, thanks to the work of the various committees and rapporteurs. Regarding the quality of fuels, the text is more ambitious than the Commission's text. Regarding renewable energy, it is generally in line with the Commission's text. Regarding sharing the effort, aside from a few details, it is identical. It is a little more restrictive in the long term concerning the CO2 emissions from cars.
Basically, and finally, the general balance between the package, as it has been proposed, and the ambitions planned for the European Council in March, is perfectly respected. We are in a period of global talks. The European grouping, the European continent, or at least the Union, is the first global organisation to establish a system of clearly calculated objectives, methods of application and capacity to evaluate, year after year, sector after sector, directive after directive, the reality of the changes taking place in accordance with our directives, in other words under the supervision of the Commission on the one hand and the Court of Justice on the other hand.
I believe that we have a plan for profound change that can be evaluated, is binding and is in line with our objectives and our ambitions. I think that, thanks to the trialogues, the point that we reached last week in the Council is in line with Europe's ambitions. It will be up to Europe to lead the debate in Copenhagen, and to begin preparing now, under the authority of the Commission on the one hand, and the Czech Republic and Sweden on the other hand, along with the host country, Denmark, for this major conference, this great meeting of humanity.
This is what I wanted to say to you, ladies and gentlemen, as an introduction, adding that the work of Parliament has really been an absolutely critical asset, not, as I have heard it said, as the only means of exerting pressure on governments, but quite simply because of its general quality.
Finally, you will have observed that, for example regarding the carbon capture and storage that is so dear to Mr Davies, the Council shifted in the final hours in order to try to move as close as possible towards the wishes that had been expressed.
This is the work that has been done. There are the six texts that are put forward for debate. We are of course at your disposal should you require any further clarifications.
Member of the Commission. - Madam President, today and tomorrow are one of those very rare occasions when politicians can write history. The energy and climate package that you are going to vote on tomorrow is a landmark package of legislation which is significant not only for the European Union, but for the international efforts to address climate change, and will have consequences within the European Union and internationally.
I would like to thank the French presidency for its dedication and the work it has done to reach a compromise, but mainly I would like to express my sincere thanks and appreciation to the European Parliament for the work it has done all this time, to all the political groups and to the rapporteurs. Everybody has contributed constructively in bringing the compromise to the level where a vote tomorrow will be promising.
I think that although a lot of concerns were expressed - there were a lot of proposals, and many of these were taken on board - and everybody is a little bit dissatisfied, this does not mean that the package is not equitable and is not ambitious. It is ambitious, equitable, fair, and it is going to deliver the environmental objective we have set by reducing by 20% the greenhouse emissions in the European Union by 2020. So the architecture of the package remains as it was in our proposal and the environmental integrity of the package has been fully preserved and also the fair distribution of the efforts amongst the various parties.
The package before you contains a set of measures which is the most ambitious in the world. Only recently some voices around the world have claimed they would imitate our package, and this is very encouraging.
The European Union is leading the world as regards climate change and, by adopting this package through your vote tomorrow, we shall confirm our international role in leading the world in addressing climate change, and at the same time we shall ensure that the benefits to our countries from the early move to a low-carbon economy will indeed come.
The European Union is the first region in the world that has reduced emissions. We are going to deliver on our Kyoto Protocol targets, both as the EU-15 and as the EU-27, we are going to achieve the 8% reduction target; indeed, due to the efforts of the new Member States, as the EU-27 we are even going to overshoot the 8% reduction target.
We are the only region in the world where there is an emissions trading system that works well and where we have put a price on carbon. The European Union is the region in the world investing most in the developing countries, in clean development projects, which are useful not only because we get credit for the investments made in those countries, but also because we reduce global greenhouse emissions and because we help in transferring technology in those developing countries, investing there and creating jobs.
The European Union is the region of the world that invests most heavily in research, and by our package and by the provision that Mr Borloo referred to previously of investing the proceeds from auctioning 300 million tonnes of carbon dioxide by 2015, which could be about EUR 9 billion, we are going to invest even more in research. The European Union is also the only region in the world that will have set a 20% unilateral target by adopting this package tomorrow, and our leaders have reconfirmed our 30% reduction, which is necessary in order to effectively fight climate change (according to the most recent scientific information, even this 30% will perhaps not be enough).
By adopting this package tomorrow we will have made not just a step forward, but a leap forward in fighting climate change and also setting the example for other countries, other regions of the world to follow us. Some have already done so. Yesterday, Australia announced a package to fight climate change. It is not as ambitious as ours but still very important. It has set a unilateral target, it is introducing a cap-and-trade system and it is very ambitious about the medium- and long-term targets. It has underlined its willingness to work together with us in reaching an international agreement in Copenhagen. Everybody now knows what President-elect Obama has set as priorities - energy security, climate change - and he repeated this again yesterday.
The European Union is leading by producing various papers and studies, which will be very useful in our negotiations next year. It was apparent in Poznań last week that the countries of the world are determined to work hard next year in order to secure an ambitious international agreement in Copenhagen and the European Union will contribute to this objective by producing papers on how this agreement should be, what the basic elements should be, what the structure should be and also how we can finance this agreement.
When we were discussing this package, various concerns were expressed: concerns about carbon leakage, which is whether carbon-intensive industries, because of the emissions trading system and mainly because of the auctioning, will move to countries without carbon restraints and will continue emitting carbon dioxide in those countries which do not have any limitations (which will also be detrimental to the European Union because we shall lose jobs).
Concerns were expressed by some Member States which rely heavily on coal regarding auctioning in the power sector and some other countries expressed their concern regarding flexibility in the effort-sharing proposal. By the compromise reached all those concerns will be taken care of. For industry, long-term predictability has been assured and free allowances will be given and the competitiveness question will be taken care of. At the same time, it should be stressed that these industries will still make their fair contribution to reducing emissions in the European Union because they are not only subject to the cap in the emissions trading system, but also they have to comply with the benchmark of best available technologies. So, even these industries are going to make reductions.
Let me turn to auctioning in the energy sector, because I have heard a lot of complaints and dissatisfaction that we have allowed some Member States an opt-out regarding this sector. Firstly, it should be underlined that this is an option for the Member States because they were very concerned about the social impact of our proposal. We should listen to those concerns, and we did listen. However, in my opinion, when the time comes they will not use this opt-out for the simple reason - especially for those countries in which the energy sector is privately owned and prices are unregulated - that they will have the dilemma of whether to give the money to the finance ministry - to the state - to be used for good causes or to permit the private sector to make windfall profits, profits without any reason. This is something we shall see; it could become a political question in the future. So, I would say to those who object to our agreement on this particular point that they have the possibility in their own countries to persuade their governments not to exercise this option when the time comes. At the same time, if those Member States consider that it is important for social or other reasons to use this opt-out, they are able to do so.
Concerning flexibility on the CDMs and the effort-sharing there: firstly, there are many numbers floating around at the moment as to how much of the effort of reducing emissions will be done domestically and how much will be permitted to be done abroad. I should underline that all these comparisons refer to 2005. The actual reductions which should be carried out domestically are much larger, because they should be compared to 2020 and to the business as usual. The actual reductions will be much larger in the European Union. I have asked my services to provide me with an analysis and for the total effort-sharing and ETS the efforts within the European Union will be about 60%; 41% could be abroad, in developing countries.
Let us not forget that we need investment in developing countries. This is one of those issues that are being brought up all the time by our international partners and also here in the European Union by all those who are interested in transferring technology and making investments and reducing carbon dioxide emissions in developing countries.
Why is it bad? We must have a balance, because otherwise, if we make too much effort abroad and not domestically, it would mean that all the benefits for our business and industry in the European Union would be lost, because our package is not only about fighting climate change but also about creating a more efficient economy. We are going to provide the incentives to make our business and industry more resource- and energy-efficient, and an energy-efficient, resource-efficient business means an economically efficient business - a more competitive business - which, in turn, means innovation in the European Union. So we do need more effort in the European Union. This is something that we should try to do.
Again, for all those who are complaining about this point of compromise, there is a great possibility: go to your countries and ask the governments of Austria, Sweden, Denmark, Finland and the other countries - there are 12 of them listed - which have asked for this one additional per cent, and tell them not to use the CDMs that are permitted under this compromise. It is up to you. Do it there, not here. Here you should vote for the package. The package comes together: it is not one proposal here and one proposal there; one affects the other. So, do not make the mistake. If you have objections, do it in your countries, do it in the countries that have this possibility to get the one per cent additional CDM.
I am not going to speak about the fourth concern, which was solidarity. Mr Borloo gave the answer and the solution reached by the French presidency was very wise.
I do not want to take up any more time, because I have already spoken too much. What is important now is to look forward. We should look to Copenhagen. We have a year of tough negotiations ahead of us. Let us work together again - the European Parliament, the Council and the Commission - in order to persuade our international partners to reach an agreement in Copenhagen. Thirty per cent is the minimum that we have to agree in Copenhagen in order to fight climate change effectively. We should start working now. At the same time, we have to continue to take care of our industries.
Coming back to the question of carbon liquids, this is not only a question of preserving our jobs, employment and competitiveness, but also an environmental question. I do not want to see companies reallocating and emitting in countries without carbon constraints. So it is an environmental, a social and an economic issue, and our compromise balances all those issues: the social issues, the economic issues and the environmental issues. I think that we should continue on this path. In implementing this package, we should also continue our cooperation, of course with the Council, of course with the European Parliament, but also let us bring the social partners into this discussion. We should work together because this is very important for Europe; it is very important for the world.
(Applause)
Member of the Commission. - Madam President, the proposals that we will be discussing today make a revolutionary change in the way we produce and consume energy. Fewer CO2 emissions also mean more energy efficiency and more sustainable energy sources. Market-friendly ETS will be the main driving force of change in technology in the years to come. CO2 targets in non-ETS sectors are in reality binding energy-efficiency targets in Member States. The Directive on CCS, actually on CO2 geological storage, means that none of the energy sources will be discriminated against as long as they correspond to the interests of society.
Limits for CO2 emissions from cars will actually limit our growing dependency on oil. Twenty per cent of renewable energy in 2020 in final energy consumption means that we will be able to say that we have new energy sources - not only in electricity, but also in heating and cooling and in transport. We should never forget the energy challenge that we face. The International Energy Agency has been saying for four years that we are on a potentially unsustainable path in the energy sector economically, globally, environmentally and socially. This stems from the risky supply/demand balance. On the price level, we should not be misled by the oil price that we have today, which is due to the economic downturn; we should always remember where the oil price was only a couple of months ago.
The most important thing to come out of the last report concerns the movement of wealth. If wealth leaves the European Union, so also do jobs. So it very important to see that the global environment is so challenging in the energy sector that we must respond to it. For the EU this is a particular challenge because our import dependency, if no measures are taken, will grow from 50% to 70%. For oil and gas it will be close to 90% or even 100%. This means that we will face a challenge of security of supply and, very clearly, job losses. The proposed package means a profound change that will make our import dependency still reasonable, around 50% in 2030, and brings to the European Union competitive advanced technologies for the production or consumption of energy. It will also make it possible for us to help the sustainable development of the world. We cannot imagine, with the volatility of hydrocarbons that we have today, good and healthy development in today's poorest regions. This is the only change that is possible.
I believe that the measures to be taken are difficult. It is not simple to make a change in the energy sector, and it always takes many years. But we do not have any choice because we are strengthened, not only by the anticipation of the political leaders, but also by basing our proposal on scientific evidence and on the evidence of the global institutions that monitor our situation in global oil markets.
I would like to thank Parliament, the rapporteurs in particular, and the French presidency, which through very difficult negotiations did not diminish our ambition but improved our proposal so that it is more balanced and stronger. I believe that we can be proud of the results that we have achieved in the form of the trialogue. So again I would like to thank the rapporteurs, who really did a huge job in putting forward Parliament's opinion and getting the agreement of the presidency, with the help of the Commission, on the most ambitious set of proposals, which will revolutionise the energy sector.
Thank you, Commissioner.